Filed 7/18/16 P. v. Bazley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C081048

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F02186)

         v.

MICHAEL BAZLEY,

                   Defendant and Appellant.



         Appointed counsel for defendant Michael Bazley asks this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
         After being sentenced for, inter alia, unlawful use of personal I.D., defendant in
pro per brought several motions before the trial court. He moved, under Vehicle Code
section 41500, to have all his traffic violations “cured.” He also moved for an order
amending the abstract of judgment to reflect that $305 dollars (that had been seized from
him when he was arrested) had been applied toward a $600 fine imposed at sentencing.
The trial court denied both motions. Defendant appealed from the denial of his motions.



                                                             1
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requests this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we have
received no communication from defendant.
       Although defendant has appealed from the denial of his motions, his counsel has
stated that he can find no arguable issues on appeal. Defendant was advised of this by
counsel and was advised that “he [could] bring to the court’s attention any issues he
believes deserve review.” He has failed to do so and, thus, his arguments on appeal are
forfeited.
       Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant.

                                        DISPOSITION

       The judgment is affirmed.



                                                         HULL                   , Acting P. J.



We concur:



      MAURO                  , J.



      MURRAY                 , J.




                                              2